TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00770-CV



              City of Austin and Stanley L. Knee, in his capacity as Chief of Police,
                              Austin Police Department, Appellants

                                                    v.

                                 Austin Police Association, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
               NO. GN204128, HONORABLE PAUL DAVIS, JUDGE PRESIDING




                              MEMORANDUM OPINION


                City of Austin and Stanley L. Knee, in his capacity as Chief of Police of the Austin Police

Department, have filed an unopposed motion to dismiss their appeal. Appellants assert that the issues

raised in their appeal have been rendered moot by settlement of the underlying action in the district court.

We grant the motion and dismiss their appeal.




                                                 Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Appellants= Motion
Filed: June 26, 2003